Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider (US 2017/0315197 A1).	With reference to claim 1, Schneider teaches A computer-implemented method for providing a result dataset including position information of a local radio- frequency coil, the method comprising: 	providing input data including magnetic resonance data, which is acquired by means of the local radio-frequency coil (¶0030, ¶0032);	determining a result dataset by applying a trained function to the input data, wherein the result dataset includes position information for determining the position of the local radio- frequency coil (¶0033); and 	providing the result dataset (¶0033).
With reference to claim 2, Schneider further teaches the magnetic resonance data includes position information in at least one spatial direction (¶0029).	With reference to claim 3, Schneider further teaches the magnetic resonance data is normalized in relation to magnetic resonance data of a homogeneous radio-frequency coil (¶0029).	With reference to claim 4, Schneider further teaches the magnetic resonance data includes non-spatially encoded magnetic resonance data with different measurement frequencies (¶0029, ¶0036).	With reference to claim 5, Schneider further teaches the input data includes at least one further item of coil information (¶0033).	With reference to claim 6, Schneider further teaches the result dataset includes a match value, which specifies how likely there is to be a match between the position of the local radio-frequency coil established from the position information and the actual position of the local radio-frequency coil (¶0032).	With reference to claim 7, Schneider further teaches the result dataset is provided for a number of local radio-frequency coils and/or for a number of coil elements of a local radio-frequency coil at the same time (¶0033).	With reference to claim 8, Schneider teaches A computer-implemented method for providing a trained function, comprising:	receiving or determining at least one training dataset of a local training radio-frequency coil, wherein the at least one training dataset includes a training input dataset and a training result dataset, and the training input dataset includes magnetic resonance data of the local training radio-frequency coil (¶0032); 	determining a result dataset by applying the trained function to the training input dataset (¶0033); 
adapting at least one parameter of the trained function based on a comparison between the training result dataset and the result dataset (¶0034); and 
providing the trained function (¶0035).
With reference to claim 9, Schneider further teaches the trained function is based on at least one training dataset with training data, and the training data includes magnetic resonance data from different local training radio-frequency coils (¶0033).	With reference to claim 10, Schneider further teaches the trained function is based on at least one training dataset with training data, and the training data includes magnetic resonance data with position information in at least one spatial direction (¶0033).	With reference to claim 11, Schneider further teaches  the trained function is based on at least one training dataset with training data, and the training data includes non-spatially-encoded magnetic resonance data with different measurement frequencies (¶0029, ¶0036).	With reference to claim 12, Schneider further teaches the trained function is based on at least one training dataset with training data, and the training data includes a coil type and/or an examination region and/or a couch position and/or a position of the patient and/or anatomy information of the patient (¶0037).	With reference to claim 16, Schneider teaches a provision system for provision of a result dataset, comprising: 	an interface (¶0038); and	a processor (¶0038), 	wherein the interface and/or the processor are embodied to provide input data, the processor is embodied to determine a result dataset by application of a trained function to the input data including magnetic resonance data of the local radio- frequency coil, the result dataset includes position information of the local radio-frequency coil, and the interface is further embodied to provide the result dataset (¶0030-0035).
With reference to claim 17, Schneider further teaches a magnetic resonance apparatus, comprising the provision system of claim 16 (Fig. 3).	With reference to claim 18, Schneider further teaches a non-transitory computer-readable memory medium on which program sections which are readable and executable by a provision system are stored, for carrying out the method of claim 1 when the program sections are executed by the provision system (¶0025).	With reference to claim 19, Schneider further teaches a non-transitory computer-readable memory medium on which program sections which are readable and executable by a training system are stored, for carrying out the method of claim 8 when the program sections are executed by the training system (¶0025).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider as applied to claim 8 above, and further in view of Luijten et al. (US 2021/0382157 A1), hereinafter referred to as Luijten.	Schneider teaces all that is required as explained above, however is silent with regards to  using hidden layers.	Luijten teaches using a neural network with hidden layers including at least one drop-out layer (¶0016, ¶0022, ¶0042).	It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the teaching of Luijten with the method of Schneider so as to speed up both prediction and training (¶0034).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider as applied to claim 8 above, and further in view of Sofka et al. (US 2018/0144467 A1), hereinafter referred to as Sofka.	Schneider teaches all that is required as explained above, however is silent with regards to using a LSTM.	Sofka teaches the trained function includes at least one layer with LSTM (Long Short Term Memory) neurons (¶0160).	It would have been obvious to one of ordinary skill in the art at the time the invention as filed to use LSTM as taught in Sofka with the method of Schneider so as to generate accurate predictions (¶0160).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Stehning et al. (US 2015/0196222 A1) teaches MR receive coil localization and MR-based attenuation correction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY H CURRAN/Primary Examiner, Art Unit 2852